Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-12-00772-CV

   W.H. SUTTON, Arctic Royalty Limited Partnership, Julie S. Mueller, Janet Lee Smith as
Trustee of the Janet Lee Smith Family Trust, Anita Louise Davies as Trustee of the Anita Louise
 Davies Family Trust and Frederick Jackson Bell Jr. as Trustee of the Frederick Jackson Bell Jr.
                                        Family Trust,
                                         Appellants

                                          v.
                                        SM En
                                 SM ENERGY COMPANY,
                                       Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2011CVQ001903 D3
                      Honorable Elma T. Salinas Ender, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

       It is ORDERED that appellee recover its costs of this appeal from appellants.

       SIGNED November 13, 2013.


                                                _____________________________
                                                Sandee Bryan Marion, Justice